243 F.3d 234 (6th Cir. 2001)
ROBERT S. CATZ, et al., Appellants,v.SUSAN R. CHALKER and FIDELITY INVESTMENTS, Appellees
No. 96-3114
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
February 13, 2001.

1
Prior Report: 142 F.3d 279.

ORDER

2
The panel in this case has considered the petition for rehearing filed by the appellants, the letter from appellees suggesting corrections treated as a petition for rehearing, and the additional citations provided. The petitions for rehearing are denied, except to the extent incorporated in the following changes to the original opinion:


3
*  At page 5, 3rd paragraph, last line. Strike "an undetermined date in 1995." and insert "January 11, 1995."


4
* On page 6, line 4. Change "March 13" to "March 14"


5
* At page 6, line 5. Change "the following day," to "on March 31,"


6
Appellants request that the court clarify its opinion in three respects. While we believe that no changes to the opinion as issued are required, we note the following:


7
*  With respect to the claimed ambiguity with respect to the status of certain claims against Chalker's lawyers that were allegedly raised in the first Arizona federal action but not in thesecond Arizona federal action, we note that the first full paragraph on page 19 of the slip opinion states the rule as to what claims are barred.    Interpretation of that paragraph with respect to particular claims may be raised in the first instance in the district court.


8
*  With respect to appellee's request that we direct that leave to amend be given under Fed. R. Civ. P. 15 with respect to certain claims, that issue should also be raised in the first instance with the district court.


9
*  With respect to the claims against Chalker's attorneys under  1983 and  1985, there is no ambiguity, as those claims were rejected on the merits as discussed in Section II D 2 on page 19.


10
It is so ordered.